Johnston, C. J.
(dissenting): I am not satisfied with the application of the rule of Keown v. Young, supra, to the facts of this case. The Kleinheins were not liable for the neglect of the physician in treating plaintiff. They were not joint tort-feasors in the. malpractice on the plaintiff. The physician alleges in his answer that he was not guilty of the practices alleged by the plaintiff in the treatment of the plaintiff. The answer of the Kleinheins showed three things which stated a defense: First, an intervening act of God; second, the steps were in the same condition at the time of the accident as they were at the time the plaintiff rented the apartment; third, the steps were under the exclusive care and control of the plaintiff. After setting out these defenses plaintiff filed no reply and dismissed his case with prejudice. The failure to file a reply admitted the truth of the allegations in the answer, and were there*301fore binding on the plaintiff. The case was decided on the pleadings and the money they paid in compromise of the action was $350, when the damage alleged in that action amounted to $6,650. Besides their denials, their defense was that plaintiff was guilty of contributory negligence. No reply to this answer was ever made. A defense was therefore admitted for want of a reply.
Apart from this fact the Kleinheins had no part in the wrongs alleged against the physician. It was a case where the wrongs done were wholly those of the physician, and the Kleinheins had no part in them. The plaintiff denied any liability of the Kleinheins for said injuries and has ever since denied such liability, and in giving a release expressly stated, as shown by the answer, that the $350 was paid to plaintiff in this case in compromise of an action and not because of any liability on behalf of Charles and Mollie Kleinheins. It was alleged that no negligence and no legal .liability attached to them for the injuries so received, and that plaintiff dismissed the case with prejudice to any future action. In Railway Co. v. McWherter, 59 Kan. 345, 53 Pac. 135, it was held that—
"The rule that a settlement by and discharge of one of two or more joint wrongdoers operates as a discharge of both has no application unless both are guilty of the wrongful act. A settlement with and discharge of one not in fact guilty will not affect the liability of the wrongdoer.” (Syl. ¶ 1.)
In'the opinion it was said:
“As a general rule, the. nature of the case does not admit of an apportionment of the damages among the wrongdoers, but they are liable jointly and severally for the whole. When the wrongful act is not done jointly by the persons from whom compensation is sought, but is the deed of one or the other and not of both, we are unable to perceive on what principle a settlement with and discharge of one affects the cause of action against the other. Certainly it is not by way of estoppel, for the party not released is no party or privy to the arrangement, and has no joint interest with the one discharged.” (p. 352.)
In the case of Turner v. Hitchcock, 20 Ia. 310, it was held that:
"A release of a person as a joint trespasser to a person who is not in fact liable to the releasor does not destroy the right of action of such releasor against those who are liable. (Citing many authorities.)”
In Edens v. Fletcher, 79 Kan. 139, 98 Pac. 784, the court stated:
"For in the case last cited (Railway Co. v. McWherter, 59 Kan. 345) it was held not to apply where the proof did not show that the defendant released was liable for the tort although charged with its commission.” (p. 142.)
The court further cited the case of Abb v. Northern Pacific Ry. *302Co., 28 Wash. 428, annotated in 92 A. S. R. 864, 881, where it was said:
“The question of whether a release to, or a satisfaction from, a person not shown to be liable as a joint wrongdoer, comes within the rule that a discharge of one joint wrongdoer is the discharge of the others, is attended with no little difficulty, on principle, and the authorities are more or less conflicting. Many cases hold that the rule applies only where the money is paid by, or the release executed to, one who is himself actually guilty of the wrong. In other words, a release to, or a settlement with, one not in fact liable to the releasor or not shown to be a joint tort-feasor in, although perhaps connected with the wrong committed, does not destroy the right of action against those who otherwise are liable. To our mind this is not unreasonable, and it seems to be supported by the weight of authority.”
Many cases are cited in support of this contention.
In 14 L. R. A., n. s., 322, there is an annotation on the subject in which it is said:
“In some jurisdictions it is held that a release, for a consideration, of one not shown to be a joint wrongdoer, will not operate to discharge others who are responsible (citing cases), the argument being that, where the wrongful act is not done jointly by the persons from whom compensation is sought, but is the deed of one or the other, and not of both, a settlement with and discharge of one cannot affect the cause of action against the other.”
The fact that no reply was made to the averments of the defense is deemed to be important. What was Kleinhein’s intention in the execution of the release? He had been charged with liability for a defective stairway, and that was far from the things alleged to have been done by the physician. The intention of the party was manifest to some extent by the amount contributed for the release. It has been suggested that $350 was inadequate for the result of the physician’s negligence. It is said that he simply bought his peace with the amount paid. The sum was so small and inconsiderable that it is difficult to believe that he was releasing a third party that had done over $9,000 worth of damage.
In Purchase v. Seelye, 231 Mass. 434, an employee of a railroad corporation, in the course of his work, suffered a rupture in his right groin and went for treatment to a surgeon who the next day mistook him for another patient and performed an operation on his left side. The employee made a claim on the railroad corporation for alleged negligence. The claim was settled "and the employee executed and delivered to the corporation a release of all claims and demands which might arise out of the injury. Later he brought an action of tort against the surgeon for his injuries sustained by *303reason of the defendant’s negligence in performing the operation. The defendant alleged in defense his discharge from liability by the release of the railroad corporation as one of two alleged tortfeasors. It was held that operating on the wrong side was not a natural and probable result of the first injury and created a new and independent cause of action for which the original wrongdoer was in no way responsible and which consequently was not barred by the release.
In many of the cases cited there are exceptions to the rule that the release of the wrongdoer releases a physician subsequently treating the injuries, and a number where the injury was aggravated or further injury was done in the treatment.
In Staehlin v. Hochdoerfer, 235 S. W. 1060 (Mo.), where plaintiff received a broken leg and settled with his employer for all damages for the injury, and at the same time sued the physician who treated him because gangrene had developed in the leg and it was necessary to amputate it, the court held that he could recover against the physician because he had reserved the right to so proceed and that plaintiff had shown no intention in the release of his employer to release the physician.
The intent of the parties to the original release was a question for the jury, and under the issues raised the plaintiff had a right to have the jury find whether or not he had been compensated for his loss, and when considering the issue to consider plaintiff’s testimony, even though it might contradict the terms of the release. The court in Wheat v. Carter, 79 N. H. 150, held that the question of the intent of the parties to the original release was a question of fact which they had a right to have determined.
As to the liability of the Kleinheins: Under the admission in the pleadings there was no legal liability nor wrongdoing on behalf of the Kleinheins. The $350 was paid, as is apparent, for the purpose of buying peace, and if that is a question of fact, then plaintiff has a right to have the jury pass on it, but the law is so well settled under the admitted facts, that this court can say as a matter of law there was no liability or wrongdoing on behalf of Kleinheins, and the fact that only $350 was paid tends to show that they were without fault and that the release granted them had no effect upon the defendant. I think the negligence charged against the physician was not barred by the release.
Smith, J., joins in this dissent.